FILED
                                                                                            Oct 28, 2022
                                                                                           08:40 AM(CT)
                                                                                            TENNESSEE
                                                                                       WORKERS' COMPENSATION
                                                                                          APPEALS BOARD



             TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                WORKERS’ COMPENSATION APPEALS BOARD

Sondra L. Claybrooks                  ) Docket No.     2020-06-0489
                                      )
v.                                    ) State File No. 23248-2020
                                      )
Insight Global, LLC, et al.           )
                                      )
                                      )
Appeal from the Court of Workers’     )
Compensation Claims                   )
Robert V. Durham, Judge               )
             __________________________________________________
                                    Affirmed and Remanded

In this interlocutory appeal, the employee asserts the trial court erred in issuing a
scheduling order prior to the occurrence of a scheduled expedited hearing and prior to the
employee’s being placed at maximum medical improvement. Having carefully reviewed
the record, we affirm the trial court’s order and remand the case.

Presiding Judge Timothy W. Conner delivered the opinion of the Appeals Board in which
Judge Pele I. Godkin and Judge Meredith B. Weaver joined.

Sondra L. Claybrooks, Antioch, Tennessee, employee-appellant, pro se

L. Blair Cannon, Atlanta, Georgia, for the employer-appellee, Insight Global, LLC

Ronald W. McNutt, Nashville, Tennessee, for the appellee, Tennessee Subsequent Injury
and Vocational Recovery Fund

                                     Memorandum Opinion 1

       The issue in this case concerns the timing of a scheduling order issued by the trial
court. Sondra Claybrooks (“Employee”) asserts she suffered various injuries as the result
of a work-related fall on May 9, 2019, while working for Insight Global, LLC

1
 “The Appeals Board may, in an effort to secure a just and speedy determination of matters on appeal and
with the concurrence of all judges, decide an appeal by an abbreviated order or by memorandum opinion,
whichever the Appeals Board deems appropriate, in cases that are not legally and/or factually novel or
complex.” Tenn. Comp. R. & Regs. 0800-02-22-.03(1) (2020).
                                                   1
(“Employer”). Since that time, she has received treatment from various medical
providers for symptoms related to her right hand, right wrist, right elbow, hip, and low
back. 2 On March 3, 2021, the trial court issued an expedited hearing order denying
Employee’s claim for temporary disability benefits and payment of certain past medical
expenses. That order was not appealed.

       Following the issuance of the court’s expedited hearing order in March 2021,
several disputes arose regarding the provision of a panel of physicians, Employee’s
requests for additional medical treatment, and written discovery requests. The court set
approximately eight status hearings between April 2021 and December 2021. In
November 2021, Employee filed a motion for temporary disability and medical benefits,
which the court treated as a request for an expedited hearing. The court set such a
hearing for January 21, 2022, but the hearing was continued at Employee’s request on
two occasions. Following the court’s granting of Employee’s second motion for a
continuance, the court set several more status hearings. In April 2022, Employee filed
two requests for expedited hearings and a motion to compel discovery. 3

       On August 5, 2022, the trial court conducted a hearing to address Employee’s
motion to compel discovery and a request filed by Employer for a scheduling hearing.
During that hearing, Employee stated she wished to proceed with a second expedited
hearing to address her claim for additional medical benefits. The second expedited
hearing was scheduled for September 26, 2022. The Court also set a scheduling hearing
to occur telephonically on August 25, 2022.

        During the August 25 scheduling hearing, Employee objected to the issuance of a
scheduling order, arguing that a scheduling order should not be issued prior to the
expedited hearing and prior to the date she is placed at maximum medical improvement
for all alleged work-related injuries. In addressing Employee’s objections, the trial court
stated that although it was “unusual” to issue a scheduling order prior to an employee’s
being placed at maximum medical improvement, “nothing in the law prohibits a
scheduling order under these circumstances.” We agree.

       The rules governing the litigation process in the Court of Workers’ Compensation
Claims provide that either party may request a scheduling hearing at any time after a
dispute certification notice has been filed. Tenn. Comp. R. & Regs. 0800-02-21-.11(1)
(2022). Here, a dispute certification notice was filed July 8, 2020. Moreover, nothing in
the rules requires a court to delay issuing a scheduling order until after an expedited
hearing has occurred or after an employee has been placed at maximum medical
improvement.


2
    Employee also asserted an injury to her right ear, but that claim is not part of the present case.
3
    It is unclear from the record whether some of these filings pertained to Employee’s separate ear claim.
                                                         2
        As we have noted previously, a trial court is afforded broad discretion to control
the progress of cases on its docket. In Valledares v. Transco Products, Inc., Nos. 2015-
01-0117, 2015-02-0118, 2016 TN Wrk. Comp. App. Bd. LEXIS 31 (Tenn. Workers’
Comp. App. Bd. July 27, 2016), a party objected to the trial court’s decision to set a
scheduling hearing when none of the parties had requested one. In rejecting this
argument, we explained, “[i]t is consistent with common practice, applicable regulations,
the Tennessee Rules of Civil Procedure, and the need to control its own docket and the
progress of cases to allow a trial court to set a scheduling hearing . . . .” Id. at *20. We
further noted that “a trial court has the necessary discretion to control the pace of
litigation through the use of case supervision and docket management.” Id. at *26. See
also Sissom v. Bridgestone/Firestone, Inc., No. M2011-00363-WC-R3-WC, 2012 Tenn.
LEXIS 411 (Tenn. Workers’ Comp. Panel June 20, 2012) (“[T]rial courts have been
charged with controlling the pace of litigation through the use of supervision and
document management which will ensure the efficient disposition of civil cases.”).

        Employee has offered no argument as to how the trial court allegedly abused its
discretion in issuing a scheduling order in this case. On October 17, 2022, Employee
filed what purports to be a response to the brief filed by the Subsequent Injury Fund. In
that filing, Employee asserts that the scheduling order was not requested “on the proper
form.” However, as noted by the trial court, the Bureau’s Administrator has approved no
such form for requesting a scheduling order, and the trial court deemed Employer’s
written request sufficient. Employee received notice of the scheduling hearing and
attended that hearing. 4 In short, Employee does not allege and has not shown that the
trial court abused its discretion in considering Employer’s request for a scheduling order
or in issuing a scheduling order.

      For the foregoing reasons, we affirm the trial court’s amended scheduling order
and remand the case. Costs on appeal have been waived.




4
 In its order following the August 5 telephonic hearing, the trial court noted that, due to some technical
difficulty, Employee may have been dropped from the call near the end of the hearing, at which time the
August 25 hearing was set. However, Employee does not allege she failed to receive notice of the August
25 hearing or was in some way prejudiced by the technical difficulties that may have occurred during the
August 5 telephonic hearing.
                                                    3
                 TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                   WORKERS’ COMPENSATION APPEALS BOARD

Sondra L. Claybrooks                                  )      Docket No. 2020-06-0489
                                                      )
v.                                                    )      State File No. 23248-2020
                                                      )
Insight Global, LLC, et al.                           )
                                                      )
                                                      )
Appeal from the Court of Workers’                     )
Compensation Claims                                   )
Robert V. Durham, Judge                               )

                                   CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the referenced
case was sent to the following recipients by the following methods of service on this the 28th day
of October, 2022.

 Name                              Certified   First Class   Via   Via     Sent to:
                                   Mail        Mail          Fax   Email
 Sondra L. Claybrooks                                                X     slclay2228@gmail.com
 L. Blair Cannon                                                     X     blair.cannon@thehartford.com
 Ron McNutt                                                          X     ronald.mcnutt@tn.gov
 Robert V. Durham, Judge                                             X     Via Electronic Mail
 Kenneth M. Switzer, Chief Judge                                     X     Via Electronic Mail
 Penny Shrum, Clerk, Court of                                        X     penny.patterson-shrum@tn.gov
 Workers’ Compensation Claims




Olivia Yearwood
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: WCAppeals.Clerk@tn.gov